DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 & 09/03/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the language used, such as, “the refrigerator may include,” and “several coolers may be disposed,” do not meet the standard of conciseness required by MPEP 608.01(b) IB.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 15, it is unclear as to what structure allows for the inlet to widen the further the inlet is from the bottom. The insertion guide having an extension extending toward a rear surface of the cabinet from a front surface of the insertion guide would rather narrow the inlet. For the purposes of examination, the claim is interpreted as having in inlet that widens the further the inlet is from the bottom, however the inclined extension is not considered related to the widening of the inlet. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (KR 200288692 Y1) and Jaffe (US 20150225222 A1).


	Regarding Claim 1, Joung teaches a refrigerator, comprising:
a cabinet [100] configured to store a drink container therein;
a cooler [200] located in the cabinet, the cooler being configured to cool the cooling guide [¶ 0022], the cooler including:
a thermoelectric element [200]; and
a cooling block [230] located between the thermoelectric element and the cooling guide to exchange heat, the cooling block having a first surface that faces the thermoelectric element and a second surface that faces the cooling guide, the first surface and the second surface having different surface areas [¶ 0022; Figs. 1-2; apparent from inspection, the longer side faces the can [C] while the shorter side faces the peltier element 200];
Joung does not teach a cooling guide located in the cabinet; and a dispenser nozzle disposed to be at least partially exposed outside the cabinet and configured to be connected to the drink container to be able to supply a drink in the drink container to outside the cabinet.
However, Joung teaches a conventional can cooler [Figs. 3-4] having a cooling sleeve [28] or a cooling plate [30] which comes in contact with the cooling block [26] in an alternate embodiment [¶ 0014-0015; Figs. 3-4; the cooling sleeve/cooling plate [28/30] is considered equivalent to the cooling guide] and Jaffe teaches a dispensing head [166] disposed outside of the housing [102] wherein the dispensing head is connected to a dispensing tube [164] which is located within the bottle [124] to dispense the liquid [¶ 0060; Fig. 5].  Jaffe teaches that it is known that this arrangement dispenses the liquid within the bottle while maintaining the pressure and preventing unintended dispensation of the bottled liquid [¶ 0060].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Joung to have a cooling guide located in the cabinet, in view of the teachings of Joung, in order to provide a surface for a can to adhere to the cooling block [¶ 0014-0015].

Regarding Claim 2, Joung, as modified, teaches the refrigerator of claim 1 above and Joung teaches wherein the second surface of the cooling block is wider than the first surface of the cooling block [¶ 0021; Figs. 1-2; apparent from inspection, the longer side faces the can [C] while the shorter side faces the peltier element[ 200]].

Regarding Claim 3, Joung, as modified, teaches the refrigerator of claim 1 above and Joung teaches wherein the first surface of the cooling block [230] is in contact with the thermoelectric element [200], and the second surface of the cooling block is in contact with the cooling guide [28, 30] [¶ 0022, 0014; Figs. 1-4; apparent from inspection], and
wherein a contact area between the cooling block and the cooling guide is larger than a contact area between the cooling block and the thermoelectric element [Figs. 1-4; apparent from inspection as the longer surface inherently has a larger surface area].

Regarding Claim 4, Joung, as modified, teaches the refrigerator of claim 1 above and Joung teaches wherein the cooling block [230] includes a first block being in contact with the thermoelectric element [200] and a second block being in contact with the cooling guide [28, 30], the first block and the second block having different shapes such that a stepped surface is provided therebetween [Figs. 1-4; The first section of the block on the left side of partition wall [130] is rectangular shaped, while the second section of the block within the partition wall is trapezoidal shaped, resulting in a stepped surface of two integrated blocks].

Regarding Claim 5, Joung, as modified, teaches the refrigerator of claim 1 above and Joung teaches wherein a thickness of the cooling block [230] in a front-rear direction of the refrigerator is larger than a thickness of the cooling guide [28, 30] in the front-rear direction of the refrigerator [Figs. 3-4; apparent from inspection as the section of the cooling block within the partition wall [16] is thicker than the cooling sleeve/plate 28/30], and
wherein a height of the cooling block is smaller than a height of the cooling guide [Figs. 3-4; apparent from inspection].




Regarding Claim 6, Joung, as modified, teaches the refrigerator of claim 1 above and Joung teaches wherein an inner case [120] is located in the cabinet [100], the inner case including an inner frame [130, 122, 124],
wherein the cooling guide is coupled to the inner frame [Figs. 1-4; Referring to Figs 1-2, the combination of partition wall 130, grooves 122 and 124 are considered equivalent to the frame as the can [C] is held between these components while the cooling sleeve [28] or cooling plate [30] are embedded within the equivalent partition wall 16 in Figs. 3-4], and
wherein at least a portion of a storage compartment configured to store the drink container is located in the inner case [Figs. 1-2; apparent from inspection as the space taken up by the can [C] is considered the storage compartment and is located within the inner case 120].

Regarding Claim 19, Joung, as modified, teaches the refrigerator of claim 1 above and Jaffe teaches further comprising an insulating panel [118] located on a front surface of the cabinet and opposite to the cooler [136] to define a storage compartment [20] between the insulating panel and the cooler, the storage compartment being configured to store the drink container [124] [¶ 0043-0044, 0046; Fig. 5; apparent from inspection],
wherein the insulating panel surrounds at least a portion of the storage compartment in cooperation with the cooling guide [¶ 0042; Fig. 5; the insulating hinged door [118] makes up one side of the storage compartment [20]].

Regarding Claim 20, Joung, as modified, teaches the refrigerator of claim 1 above and Jaffe teaches wherein the cabinet [142] further includes a rear surface having an air intake port [144] and an air discharge port [146] [¶ 0047; Fig. 5; air is drawn in through the air inflow passage [142] and discharged through the exhaust openings [146] on the back wall [106]], and
wherein the refrigerator includes a spacer [150] protruding outward from the rear surface of the cabinet [¶ 0047; Fig. 5; a standoff [150] is provide to maintain the back wall [106] away from any surface near which it may be placed].




    PNG
    media_image1.png
    720
    574
    media_image1.png
    Greyscale

Claims 7-9 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joung and Jaffe as applied to claims 1 & 6 above, and further in view of Kawasaki (US 20180313583 A1).
Regarding Claim 7, Joung, as modified, teaches the refrigerator of claim 6 above but does not teach wherein a portion around the storage compartment is filled with an insulating portion, and
wherein the cooling guide is located between the insulating portion and the storage compartment to prevent the insulating portion from being exposed to the storage compartment.
However, Kawasaki teaches a beverage carrier apparatus [10] with sleeve openings [62], a cylindrical sleeve [110], an interface block [120], a mounting surface for the interface block [114], a Peltier device [130] and an insulation layer [170] [¶ 0040, 0043, 0045, 0050; Figs. 1, 12, 16]. The insulation layer is disposed around the cylindrical sleeve, mounting surface and interface block, while cylindrical sleeve is considered equivalent to the cooling guide, and the space taken up by the can [300] is the storage compartment [¶ 0050; Figs. 16-20]. Therefore, the cooling guide is located between the insulating portion and the storage compartment.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Joung to have wherein a portion around the storage compartment is filled with an insulating portion, and wherein the cooling guide is located between the insulating portion and the storage compartment to prevent the insulating portion from being exposed to the storage compartment, in view of the teachings of Kawasaki, in order to reduce the impact of ambient air that enters the case thereby increasing the thermal efficiency of the system [¶ 0011].

Regarding Claim 8, Joung, as modified, teaches the refrigerator of claim 7 above and Kawasaki teaches wherein the storage compartment is provided in plurality [¶ 0047; Figs. 9-20; Kawasaki teaches two cylindrical sleeves 110], and
wherein the storage compartments are separated by the insulating portion such that the storage compartments define independent spaces [¶ 0047; Figs. 16-20; apparent from inspection as cylindrical sleeves 110 are encompassed by insulation 170, thereby creating independent spaces separated by insulation].

Regarding Claim 9, Joung, as modified, teaches the refrigerator of claim 8 above and Kawasaki teaches wherein the cooler [combination of 114, 120, 130] is provided in plurality such that each storage compartment of the plurality of storage compartments is provided with a respective cooler [Figs. 16, 19, 20; apparent from inspection that each cylindrical sleeve 110 comprises of the dedicated cooling system depicted in Fig. 19].

Regarding Claim 14, Joung, as modified, teaches the refrigerator of claim 1 above but Joung does not teach the combination wherein an inner case is located in the cabinet, the inner case including:
a pair of sides;
a bottom connected to the pair of sides;
and an insertion guide connected to the pair of sides or the bottom, the insertion guide being configured to surround an opening of the drink, and
wherein the cooling guide is coupled between the bottom and the insertion guide.
However, Kawasaki teaches wherein an inner case [14] is located in the cabinet [12] [¶ 0041; Fig. 1], the inner case including: a pair of sides [24, 28] [¶ 0041; Figs. 3-7]; a bottom [40] connected to the pair of sides [¶ 0041; Figs. 3-6, 9-10; apparent from inspection]; and an insertion guide [60] connected to the pair of sides or the bottom, the insertion guide being configured to surround an opening of the drink container [¶ 0041; Fig. 11 & Annotated Fig. 12; the top roof [60] forms the top of the container [12] which connects to the side walls [24, 28] of the inner case [14]], and wherein the cooling guide [110] is coupled between the bottom and the insertion guide [¶ 0041; Figs. 11-12; the top roof [60] is aligned over the cylindrical sleeves [110] and the cylindrical sleeves rest on the necks [46] which are part of the base plate [40]].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Joung to have wherein an inner case is located in the cabinet, the inner case including: a pair of sides; a bottom connected to the pair of sides; and an insertion guide connected to the pair of sides or the bottom, the insertion guide being configured to surround an opening of the drink, and wherein the cooling guide is coupled between the bottom and the insertion guide, in view of the teachings of Kawasaki, in order to reduce the impact of ambient air that enters the case thereby increasing the thermal efficiency of the system [¶ 0011].



Regarding Claim 15, Joung, as modified, teaches the refrigerator of claim 14 above and Kawasaki teaches wherein a front surface of the insertion guide [60] and an inner surface of the cabinet are spaced apart from each to define a mount space [Annotated Fig. 12; apparent from inspection], and
wherein the insertion guide has an extension extending toward a rear surface of the cabinet from the front surface of the insertion guide to define an inlet [Annotated Fig 12; the extension extends from a front surface of the insertion guide and wraps around the insertion guide, therefore extending towards a rear surface of the cabinet], the extension being inclined such that the inlet widens the further the inlet is from the bottom [Annotated Fig. 12; the extending part of the insertion guide is inclined to provide a groove for a gasket [66] and the top of the insertion guide [60] is tapered from the inside surface to the outside, therefore widening the inlet the further the inlet is from the bottom].








Regarding Claim 16, Joung, as modified, teaches the refrigerator of claim 1 above but Joung does not teach wherein the cooling guide has a constant horizontal cross-section.
However, Kawasaki teaches wherein the cooling guide [110] has a constant horizontal cross-section [Fig. 16; apparent from inspection as the inside of the cylinder is uniform, therefore having a constant horizontal cross-section].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Joung to have wherein the cooling guide has a constant horizontal cross-section, in view of the teachings of Kawasaki, in order to provide a uniform inner and outer surface for the mounting surface on the outside and the bottle or can on the inside [¶ 0051]

Regarding Claim 17, Joung, as modified, teaches the refrigerator of claim 16 above and Kawasaki teaches wherein the cooling guide [110] defines at least a portion of a storage compartment configured to store the drink container by extending in a vertical direction [¶ 0049, 0051; Figs. 16, 19, 20; apparent from inspection that a can [300] or bottle [302] sit inside of the cylindrical sleeve [110] which extends in the vertical direction], and
wherein the cooler is located behind the cooling guide [¶ 0051-0055; Figs. 16, 19; apparent from inspection as the cooler is connected to the rear surface of the cylindrical sleeve [110]].
Regarding Claim 18, Joung, as modified, teaches the refrigerator of claim 1 and Joung teaches wherein the cooler further includes a heat sink [210] located opposite to the cooling block [230] [¶ 0021; Figs. 1-2; apparent from inspection], and
wherein the thermoelectric element [200] is located between the heat sink [210] and the cooling block [230] [¶ 0021; Figs. 1-2; apparent from inspection].
Joung does not teach wherein the cooling guide is made of metal.
However, Kawasaki teaches wherein the cooling guide is made of metal [¶ 0051; the cylindrical sleeve [110] is made of aluminum].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Joung to have wherein the cooling guide is made of metal, in view of the teachings of Kawasaki, because aluminum is an appropriate heat conductive material, thereby increasing the thermal efficiency of the system [0059].



    PNG
    media_image2.png
    465
    393
    media_image2.png
    Greyscale



Claims 10 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Joung and Jaffe as applied to claim 1 above, and further in view of Aguirre (US 20040226960 A1).




Regarding Claim 10, Joung, as modified, teaches the refrigerator of claim 1 above and Joung teaches wherein the cooling guide includes:
a first guide connected to the cooler, the first guide [28 or 30] defining a rear portion of a storage compartment configured to store the drink container [Figs. 3-4; apparent from inspection].
Joung does not teach wherein the first guide has a pair of ends; and a pair of second guides connected to the pair of second ends extending toward a front surface of the cabinet.
However, Aguirre teaches a beverage dispensing apparatus comprising of a housing [8], beverage container(s) [10] and divider member(s) [108] [¶ 0049; Figs. 2, 10b]. The divider member has a first guide with a pair of ends located at a portion behind each beverage container [this is considered equivalent to a rear portion of a container if they were individual compartments] and a pair of second guides connected to the pair of second ends extending toward a front surface of the cabinet [¶ 0076; Annotated Fig. 10b; apparent from inspection].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Joung to have wherein the first guide has a pair of ends; and a pair of second guides connected to the pair of second ends extending toward a front surface of the cabinet, in view of the teachings of Aguirre, in order to accommodate the type of beverage container used and stabilize and transport the beverage containers [¶ 0076].

Regarding Claim 12, Joung, as modified, teaches the refrigerator of claim 10 above and Aguirre teaches wherein ends of the second guides spaced from the first guide define an open portion therebetween [Annotated Fig. 10b; apparent from inspection], and
Jaffe teaches wherein the refrigerator further includes an insulating panel [118] covering the open portion [¶ 0044; Fig. 1; the chill chamber [20], wherein the bottled liquid [124] is stored, includes a thermally insulated hinged door [118] at the front end of the apparatus].

Regarding Claim 13, Joung, as modified, teaches the refrigerator of claim 10 above and Aguirre teaches wherein an inner frame [support panel 27] is located in the cabinet [8] [¶ 0055; Fig. 2; the support panel [27] is part of the housing [8]],
wherein ends of the second guides [108] spaced from the first guide are connected to the inner frame located in the cabinet [¶ 0076; the divider member [108] may be interconnected inside the housing [8]], and
Jaffe teaches wherein the refrigerator further includes an insulating panel [118] forming at least a portion of the front surface of the cabinet, the insulating panel being located opposite to the second guides with the inner frame located therebetween [¶ 0044; Fig. 1; the chill chamber [20], wherein the bottled liquid [124] is stored, includes a thermally insulated hinged door [118] at the front end of the apparatus].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Joung, Jaffe and Aguirre as applied to claim 10 above, and further in view of Kawasaki

Regarding Claim 11, Joung, as modified, teaches the refrigerator of claim 10 above but Joung does not teach wherein the first guide is curved, and wherein the second surface of the cooling block is curved to be in surface contact with a surface of the first guide.
However, Kawasaki teaches wherein the first guide is curved [110], and wherein the second surface of the cooling block [120] is curved to be in surface contact with a surface of the first guide [¶ 0051, 0052; Figs. 16, 19; the cooling block itself is flat, however the block is attached to a mounting surface 114 that makes contact with the cylindrical sleeve 110. Kawasaki inherently states that the mounting surface is curved and concentric with the cylindrical sleeve by stating the mounting surface has a flat surface on one side for mounting the interface block. Therefore, the combination of the mounting surface and the interface block is considered equivalent to a curved cooling block].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Joung to have wherein the first guide is curved, and wherein the second surface of the cooling block is curved to be in surface contact with a surface of the first guide, in view of the teachings of Kawasaki, to allow for the mounting surface to extend the entire length of the cylindrical sleeve, thus increasing the thermal efficiency of the system [¶ 0052].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763